FORD, District Judge.
After due notice, a hearing was held on the petition on May 25, 1953.
Objections were filed by the City of Plattsburgh to the approval of the contract of sale by ENYP to NYSEG and were based upáli the ground that the sale would in some manner obstruct the City of Plattsburgh’s exercise of its right of eminent domain with respect to the Saranac Division properties involved.1
There is no merit to the objections. As the Securities and Exchange Commission stated in IHES Holding Company Act Release No. 11840, dated April 13, 1953, “If its asserted right of condemnation is ultimately sustained, it •can exercise that right as fully against New York Electric as against ENYP.” NYSEG will be merely substituted for ENYP in the condemnation proceedings. No harm is done the City of Plattsburgh in approving the contract of sale to NYSEG.
Furthermore, it is extremely doubtful, even if the city’s rights under state law were impaired, that the city could stay the trustee’s hand in the dissolution of IHES as a holding company under the provisions of the Public Utility Holding Company Act of 1935, 15 U. S.C.A. § 79 et seq. Cf. Public Service Comm, of N. Y. v. Securities and Exchange Comm., 2 Cir., 166 F.2d 784, 787; Phillips v. Securities and Exchange Commission, 2 Cir., 153 F.2d 27, 29.
Objections overruled; petition of trustee for approval of sale allowed.

. Hydro-electric plants at Cadyville, Kents Falls, Mill “C” and High Falls on the Saranac River, New York, a dieselelectrie plant at Cadyville, New York, and certain property on the Chateaugay River, New York.